Citation Nr: 1232629	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-36 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1953 to February 1955, including service in the Republic of Korea.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO).  As the Veteran resides in Missouri, the St. Louis RO has jurisdiction over the claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for five disabilities (residuals of cold injuries of the bilateral upper and lower extremities and bilateral hearing loss), and he has a combined disability rating of 80 percent.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that he is unemployable on account of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In this case, the Board is granting the Veteran's claim.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  

II.  Entitlement to a TDIU

In July 2009, the RO received the Veteran's claim for a TDIU rating.  The Veteran claimed that he was unable to secure or follow a substantial gainful occupation due to his service-connected residuals of cold injuries.  He reported that he worked as a store keeper from July 1955 to September 1997.  He related he completed 4 years of high school.  

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Id. 

Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  Id.  Marginal employment may also be held to exist on a facts found basis, including situations such as a protected environment such as a family business or sheltered workshop.  Id.  

In this case, the Veteran contends that he is unemployable as a result of his service-connected disabilities.  For the reasons described below, the Board concludes that a TDIU is warranted.  

First, the Veteran meets the schedular criteria for a TDIU.  The Veteran is currently service-connected for five disabilities: residuals of cold injuries to the right and left lower extremities, rated as 30 percent disabling for each side; residuals of cold injuries to the right and left upper extremities, rated as 20 percent disabling for each side; and bilateral hearing loss, rated as noncompensably disabling.  The Veteran's combined disability rating is 80 percent.

Though the Veteran has multiple disabilities without a single disability being rated as 40 percent or higher, the applicable regulation allows for disabilities of one or both upper or lower extremities to be considered as one, and for disabilities resulting from a common etiology to be rated as one.  38 C.F.R. § 4.16(a).  Under this framework, as the Veteran has disabilities of his upper and lower extremities and as they all result from the same etiology (exposure to cold during his term in Korea), the combined rating may be considered as one for TDIU purposes.  The Veteran thus meets the schedular criteria.  

Further, the Veteran is not currently employed.  He last worked in 1997, and has not held a job since that date.  A response from the Veteran's former employer states that the Veteran worked for his company for 42 years, retiring in 1997.  

The only remaining question then is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful employment.  On this issue, the evidence is split.  

Supporting the Veteran's claim is the results of an April 2010 private examination from Dr. Greg Boyd.  Dr. Boyd wrote that the Veteran is right hand dominant, and that he has decreased grip strength in that had.  He wrote that the Veteran cannot grip or pick up tools, hardware, or coins.  Dr. Boyd wrote that the Veteran suffers from the same symptoms in his left hand, complicating driving and presenting difficulties in completing his activities of daily living.

With regard to his lower extremities, Dr. Boyd noted that the Veteran had pain from his knees to his feet with decreased range of motion in his knees.  Dr. Boyd also noted that both of the Veteran's ankles swell and are sensitive to cold and weather changes, and that his feet are painful and cold to the touch.  

Based on these findings, Dr. Boyd concluded that the Veteran's service-connected injuries render him unemployable in all capacities.  

The Veteran similarly contends that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  In his March 2010 Notice of Disagreement, for instance, the Veteran stated that his cold injuries present difficulty in gripping, driving, standing, and walking for periods of time.  

On the other hand, VA examinations of May and June 2012 conclude that the Veteran is not rendered unemployable as a result of his service-connected disabilities.  Though the Veteran underwent a VA examination in December 2009, the examiner there made no findings as to the effect that the Veteran's service-connected disabilities have on his employment prospects.  That examination is thus of little probative value to the Board's task here, and will not be discussed.  

His May 2012 examination focused on his cold injury residuals.  The examiner noted that the Veteran helps work cattle with his stepson.  The Veteran stated that he has difficulty doing so in the winter.  She noted that the Veteran has difficulty with stairs and has stiffness in the hands which would interfere with fine motor skills.  However, she concluded that since the Veteran's disabilities do not prevent him from caring for cattle, they do not render him unemployable.  

In a June 2012 VA audio examination, the examiner diagnosed the Veteran as suffering from bilateral sensorineural hearing loss, sloping from mild to severe.  The examiner noted that this would have significant effects on his occupation, as it would present a difficulty in understanding speech when background noise is present.  The examiner concluded, however, that the Veteran is not unemployable as a result of his service-connected bilateral hearing loss.  She noted that though the Veteran has mild to moderate hearing loss, he is able to understand conversational speech even without hearing aid use.  She further noted that with hearing aid use, he can understand soft conversational speech.  She therefore concluded that there is the Veteran's hearing loss would not preclude his gainful employment.  

When there is an apparent difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Board finds that the opinion of the Veteran's private doctor is of greater probative value.  Dr. Boyd offered greater detail regarding the current problems that the Veteran's service-connected disabilities present in his everyday life.  He then found that those particular symptoms render the Veteran unemployable.  

In contrast, the May 2012 VA examiner only concluded that the Veteran remains employable because he helps his stepson work cattle.  This examiner, however, made no findings as to what that work entailed, or whether the Veteran would be employable in a non-family setting.  As the applicable regulation states, marginal employment (such as that in a family setting or a protected environment) does not preclude a finding that a claimant in unemployable.  Further, neither the May 2012 nor the July 2012 examiner discussed the Veteran's education and employment history in determining that he could still work.  

Additionally, in an August 2012 brief, the Veteran's representative stated that though the Veteran continues to help his stepson in working cattle, this work only entails using a tractor to deliver feed to the cattle.  This statement (which the Board finds to be credible), undercuts the May 2012 examiner's finding that the Veteran remains employable.  Instead, it helps underlie a finding that if the Veteran is employable, his employment could be considered marginal at best.

In the end, the Board finds that Dr. Boyd's opinion is of more probative value or, at the very least, that the evidence is in equipoise as to the Veteran's employability.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (when the evidence supports the Veteran's claim or is in relative equipoise, the appellant prevails).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, and the criteria for a TDIU have therefore been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.


ORDER

A total disability rating based on individual unemployability is granted.  


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


